Citation Nr: 0200995	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  00-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for soft tissue sarcomas of 
the groin and pelvic regions.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1970.  A report of the veteran's separation from service 
shows that he had service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating activity of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's original 
claim for compensation listed Agent Orange exposure as the 
condition for which service connection was sought.  No 
specific disorder was claimed to have resulted from Agent 
Orange exposure.  In an August 1999 notice letter to the 
veteran, the RO stated that it had denied service connection, 
pointing out that the law does not recognize exposure to 
Agent Orange as a disability in itself.  

A hearing was held in November 2001, at the Board in 
Washington, D.C, before the undersigned Board Member.  A 
transcript of the hearing is of record.  

Received at the hearing were records of the veteran's medical 
care.  The veteran provided a waiver of initial RO 
consideration of these records.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  The development of the 
record specified in this remand is, in part, to comply with 
the provisions of the new law.  The relevant evidence is 
summarized below.

The appellant seeks service connection for soft tissue 
sarcomas of the right groin and right pelvic regions, claimed 
as a result of Agent Orange exposure.  A review of clinical 
records from the Medical College of Virginia shows that, in 
August 1998, the veteran underwent an excisional biopsy of a 
lymph node in the right thigh/groin, with a presumed 
pathology of sarcoma.  A CT scan of the chest, abdomen, 
pelvis and upper legs was negative.  Subsequently, in 
September 1998, he underwent dissection of a lymph node from 
the right inguinal region.  The diagnosis at surgery was 
sarcoma, right inguinal lymph node.  The pathology report 
provides a diagnosis of malignant neoplasm metastatic to 
right inguinal node, most consistent with sarcoma.  In July 
2001, a CT scan showed a large right pelvic mass in the psoas 
muscle that was thought to be a recurrence or new sarcoma.  
The right pelvic mass was excised in August 2001.  The 
diagnosis at surgery was pelvic sarcoma.  The pathology 
diagnosis was malignant neoplasm, most consistent with 
sarcoma.  

Based on its review of the current medical evidence, the 
Board is unable to determine the site where the veteran's 
sarcomas originated.  The origin of his sarcomas is central 
to the disposition of the appeal since presumptive service 
connection is permitted only for a primary soft tissue 
sarcoma as a result of exposure to Agent Orange, not for a 
secondary soft tissue sarcoma produced by metastasis of a 
sarcoma which first developed in bone or connective tissue.  
In this regard, the United States Court of Appeals for 
Veterans Claims has stated that 38 C.F.R. § 3.309(e) 
establishes a rebuttable presumption of service connection 
for veterans who were exposed to Agent Orange in Vietnam.  
See, Darby v. Brown, 10 Vet. App. 243 (1997).  In that case, 
the medical evidence demonstrated that lung cancer was not a 
primary cancer, but was metastatic from a primary stomach 
cancer.  The presumption of service connection established by 
38 C.F.R. § 3.309(e) was thus rebutted.  See also, VAOPGCPREC 
18-97, dated May 2, 1997, holding that presumptive service 
connection may not be established for a cancer listed at 
§ 3.309(e) if the cancer developed as the result of 
metastasis of a cancer which is not associated with herbicide 
exposure.

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
implementing regulations are completed.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence pertinent to his claim on appeal 
that has not already been made part of 
the record, including treatment records, 
VA and non-VA, since August 2001, and 
should assist him in obtaining such 
evidence.  He must adequately identify 
the records and provide any necessary 
authorization.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he should be 
so notified.  All medical records 
obtained should be added to the claims 
folder.

3.  The RO should contact the Medical 
College of Virginia, in order to obtain 
all tissue blocks and slides from tissue 
specimens biopsied during 
excisions/dissections of the veteran's 
sarcomas performed at that facility on 
August 13, 1998 (Accession number 
unknown); September 28, 1998 (Accession 
number S-98-12342); and August 3, 2001 
(Accession number SP-01-10114).  The 
report of the hospitalization in August 
1998, to include operative report and any 
pathological report, should also be 
obtained.

4.  A Supplemental Statement of the Case 
should be issued only if new evidence, 
other than the pathological materials, is 
obtained.  If a Supplemental Statement of 
the Case is issued, the veteran and his 
representative should be afforded a 
reasonable period to respond.  If only 
pathological materials are obtained, no 
further action is required of the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant unless notified.  The purpose of this remand is 
to obtain clarifying information and to ensure due process of 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



